. -




      The Honorable Arthur C. Eads       Opinion No. H-892
      County Attorney
      Bell County                        Re: Legality of a county
      P. 0. BOX 474                      paying a secretary to
      Belton, Texas 76513                administer a program of
                                         legal services to the
                                         indigent.

      Dear Mr. Eads:

           You ask if the Commissioners Court of Bell County has
      authority to provide the service of a county employee to
      refer indigents to Bell County attorneys who agree voluntarily
      to represent and counsel the indigent individuals without
      charging any fee for such services. You further advise that
      the guidelines for this program were prepared by the Bell
      County Bar Association and have been submitted to the Com-
      missioners Court for approval.

           County commissioners courts have only such powers as
      are given by the Constitution or statutes, Canales v. Laughlin,
      214 S.W.2d 451 (Tex. Sup. 1948), or as are found byiiecessary
      implication to arise from such express powers. Anderson 2 v
      Wood, 152 S.W.2d 1084 (Tex. Sup. 1941).

          Article 2351, V.T.C.S., provides:

                Each commissioners court shall:



                11.
                and .
                are unable to support themselves.   (Emphasis
                added),.



                               P. 3756
The Honorable Arthur C. Eads - page 2   (H-892)



We believe that the legal aid arrangement for assisting
indigents as proposed to the Bell County Commissioners Court
 is dependent on the interpretation of section 11 of article
,2351, V.T.C.S., which provides for the "support of paupers."

     In an early court decision involving a suit for medical
expenses, Monghon S, Sisson --
                            v. Van Zandt County, 3 White & W.
240, 242 (Tex. Ct. App. 18861, the court held that providing
for the support of paupers meant "more than supplying them
with food and clothing and a house to stay in." See
Attorney General Opinion C-293 (1964). A more recent decision
defined support as

          a very flexible term . . . [which] includes
          .zgygg!z---more than the bare necessities
          o       . . . . Lumbermen's Reciprocal Ass'n
          v. Warner, 245 S.W. 664, 665-6 (Tex. Comm'n
          Fp. 1922, jdgmt adopted).     (Emphasis added).

Attorney General Opinion O-2474 (1940) emphasized the humani-
tarian goals of the statute and held that it authorized the
Commissioners Court of Montague County to pay $3.50 per
month per resident indigent in order to facilitate the
purchase of textiles from which garments would be made for
distribution to poor and indigent families. And finally,
Attorney General Opinion M-605 (1970) held that the Commis-
sioners Court of Harris County had the implicit authority
under the "support" provisions of section 11, article 2351
to provide funds for participation in a federal employment
and job training project to benefit the poor.

     We believe, therefore, that it probably would be held to
be within the power and discretion of,the Bell County Commis-
sioners Court to pay a secretary to administer the referral
of indigents to local attorneys who will in turn render
services to the indigents without charge. Since court
decisions and attorney general opinions have so construed
the "support of paupers" provision of,article 2351 in order
to aid the county poor, and since the limited service you
offer in connection with this legal aid program is as
important as other services previously classified as support,
we answer your question in the affirmative.




                         P. 3757
,.   :




         The Honorable Arthur C. Eads - page 3      (H-892)



                                SUMMARY

                     The Commissioners Court of Bell County may,
                     in their discretion, authorize payment of
                     a secretary to administer a program of
                     legal services to indigent residents of
                     the county under section 11 of article
                     2351, V.T.C.S.

                                          -Very truly yours,




                                           Attorney General of Texas

         APPROVED:




         DAVID M.XENDALL,    First Assistant



          (34&l!LAJ
         C. ROBERT HEATH, Chairman
         Opinion Committee

         jwb




                                      P. 3758